The plaintiff claims to be aggrieved by the denial of his motions for a directed verdict, for judgment notwithstanding the verdict and for a new trial, all on the defendant’s counterclaim. The standard of review of motions for directed verdicts requires us to view the evidence, including all reasonable inferences therefrom, in the light most favorable to the party against whom a directed verdict is sought. Mazzaferro v. Dupuis, 321 Mass. 718, 719 (1947). The same standard is applied to review of a motion for judgment notwithstanding the verdict. O ’Shaughnessy v. Besse, 7 Mass. App. Ct. 727, 729 (1979). There was evidence from which the jury could have found that the defendant performed services in anticipation of a bequest which the plaintiff’s testator had promised but not made, for the fair value of which services the defendant should be paid. Accordingly, there was no cause to set aside the jury’s verdict. See Rizzo v. Cunningham, 303 Mass. 16, 23 (1939); Shopneck v. Rosenbloom, 326 Mass. 81, 83-84 (1950). The motion for new trial was correctly denied because there is no showing here that “the jury have failed to exercise an honest and reasonable judgment in accordance with the controlling principles of law.” Hartmann v. Boston Herald Traveler Corp., 323 Mass. 56, 60 (1948).

Judgment affirmed.